Citation Nr: 0731542	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-22 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision, in which the RO 
declined to reopen the veteran's claim for service connection 
for PTSD.  The veteran filed a notice of disagreement (NOD) 
in December 2004, and the RO issued a statement of the case 
(SOC) in June 2005.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
July 2005.

The veteran testified during two hearings on appeal: in 
February 2006, before RO personnel; and, in  July 2007 before 
the undersigned Veterans Law Judge (via videoconference); 
transcripts of both hearings are of record.

Although it appears that, during the pendency of the appeal, 
the RO reopened the claim but denied it on the merits (see, 
e.g., November 2006 Supplemental SOC (SSOC)), the Board 
points out that, regardless of the RO's actions, the Board 
must still determine whether new and material evidence has 
been received to reopen the claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial).  Moreover, 
in view of the Board's favorable action on the reopening 
question, the Board also has characterized the appeal as 
encompassing the question of service connection, on the 
merits.  Given the RO's actions, as indicated above, the 
veteran is not prejudiced by the Board's adjudication of the 
petition  to reopen or the underlying claim for service 
connection.

 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In May 1996, the Board denied the veteran's claim for 
service connection for PTSD.  

3.  The evidence received since the May 1996 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, and that relates to an 
unestablished fact necessary to substantiate the claim and is 
of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.

4.  Although the record includes a number of assessments 
pertaining to, and diagnosis of, PTSD, the weight of the 
competent, probative evidence establishes that veteran does 
not meet the diagnostic criteria for PTSD.


CONCLUSIONS OF LAW

1.  The May 1996 Board decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In view of the Board's favorable disposition of the petition 
to reopen, the Board finds that all notification and 
development action needed to render fairly adjudicate this 
claim has been accomplished.

Regarding the claim for service connection for PTSD, on the 
merits, in a December 2003 pre-rating letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The July 2004 RO rating decision 
reflects initial adjudication of the claim after issuance of 
that letter.  Hence, the December 2003 letter-which meets 
the first three of Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  While the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim, the claims file reflects that the 
veteran has submitted evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the 
veteran has not been prejudiced by this omission and the RO's 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  

The Board notes that the veteran has not been informed as to 
how disability evaluations and effective dates are assigned, 
or  the type of evidence that impacts those determinations; 
however, on these facts, such omission is harmless.  As the 
decision herein denies the claim for service connection, on 
the merits, no disability rating or effective date is being, 
or is to be, assigned; hence, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment records from the VA 
Medical Center (VAMC) in Togus, Maine, and reports of VA 
examination.  Also of record and considered in the appeal are 
the transcripts of the veteran's RO and Board hearings, as 
well as various written statements by him and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice from the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).




A.  Petition to Reopen

The veteran's claim for service connection for PTSD 
previously was considered and denied.  In May 1996, the Board 
denied service connection for PTSD, on the basis that the 
veteran did not have a clear diagnosis of PTSD.  The evidence 
of record then consisted of the veteran's service medical 
records (which are devoid of any notation as to complaint, 
treatment, or diagnosis of PTSD), a November 1992 private 
medical record from E.R., M.D. (which shows Axis I diagnoses 
of adjustment disorder with mixed emotional features; 
possible bipolar disorder; possible PTSD; possible major 
depression; and alcohol and tobacco abuse, question in 
remission), a December 1992 VA examination report (which 
shows a diagnosis of generalized anxiety disorder), and a May 
1993 private medical report from R.A., M.D. (which reiterated 
the diagnoses as shown in the November 1992 private medical 
record).  

In May 1996, the Board denied the veteran's claim for PTSD, 
finding that the evidence showed no clear diagnosis of PTSD.  
As the veteran did not appeal the Board's decision, and no 
other exception to finality applies, the Board's decision is 
final as to the evidence of record.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed the current claim for service connection 
for PTSD in November 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the May 1996 Board decision, evidence added to the 
claims file consists of private medical records, VA 
outpatient treatment records, VA examination reports, lay 
statements, and the veteran's hearing testimony.

Specifically, a January 1994 VA medical record from W.F., 
M.D., received by VA in September 1996, states that the 
veteran had a diagnosis of PTSD.  A November 2004 VA 
treatment indicates a diagnosis of PTSD by history.  A 
February 2005 VA treatment record shows a diagnosis of PTSD.  
A May 2006 private medical record from S.L., PMH-NP, CNS 
shows a pertinent Axis I diagnosis of PTSD.

The Board finds that the above-cited additional medical 
records constitute new and material evidence to reopen the 
claim for service connection for PTSD.  In this regard, the 
above records show a diagnosis of PTSD and the basis for the 
prior May 1996 Board denial was the absence of a diagnosis of 
PTSD.  Therefore, as these records have not previously been 
considered by agency adjudicators, and are not cumulative or 
redundant of evidence previously of record, they are "new".  
Moreover, given the basis for the prior denial, the Board 
finds that when these records are considered in light of the 
other evidence of record, they it relates to an unestablished 
fact that is necessary to substantiate the claim, and provide 
a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Service Connection for PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2006).  
C

Considering the claim for service connection in light of the 
above-noted authority, the Board finds that the claim must 
denied because the first criterion for a grant of service 
connection for PTSD is not met.

The veteran asserts that he has PTSD that is related to 
various stressors in service.  In an August 1992 letter, the 
veteran identified three separate stressors.  He stated that 
while in service, he performed an autopsy on a Major who had 
been cut in two.  Further, he stated that he assisted in an 
operation on a Sergeant while in service.  His final stressor 
was that while he was performing his job as a medic during a 
football game, a man was injured.  He reported that he was 
told not to move the man, whom the veteran felt had broken 
his back, but the veteran decided to move the man anyway.  He 
was then threatened with a court martial for his actions, but 
this was later dropped.

The pertinent evidence of record includes available service 
medical records, which include no findings or diagnosis of 
PTSD.  

A November 1992 private medical record from Dr. E.R. shows a 
pertinent Axis I diagnosis of possible PTSD.

A December 1992 VA examination report shows a diagnosis of 
generalized anxiety disorder.

In June 1993, the veteran testified during an RO hearing as 
to his stressors for PTSD and his current PTSD symptoms.

A January 1994 medical record from Dr. W.F. shows a pertinent 
diagnosis of PTSD, which was noted to have been diagnosed 
during a September 1992 VA examination.

A January 2003 VA examination report shows an Axis I 
diagnosis of bipolar disorder.

VA treatment records from December 2003 to May 2004 show 
diagnoses of rule out PTSD, probable PTSD, and questionable 
PTSD.

May 2004 and November 2004 VA treatment records reflect a 
diagnosis of PTSD by history and a February 2005 VA treatment 
record indicates a diagnosis of PTSD.

An October 2005 VA treatment record from R.R., Psy. D., 
states that the veteran was referred to him to clarify his 
diagnosis.  It was noted that the veteran was treated for 
elements of PTSD and bipolar disorder over the years.  A 
Personality Assessment Inventory (PAI) was conducted and it 
was noted that the veteran's PAI profile could be seen as 
consistent with a variety of disorders including PTSD, 
schizo-affective disorder, and possibly schizophrenia.  It 
was noted that his PAI was not consistent with bipolar 
disorder.  The examiner opined that the veteran's profile 
could be seen as consistent with PTSD, although there were 
certainly some unusual thought patterns and other elements, 
which might reflect more of a schizo-affective type disorder.

A December 2005 VA examination was conducted by a board of 
two VA examiners.  After examination, the Axis I diagnosis 
was bipolar disorder.  The examiners opined that the 
veteran's history and clinical examination were most 
consistent with a diagnosis of bipolar disorder and the 
veteran did not appear to meet diagnostic criteria for a 
diagnosis of PTSD under Section C of the criteria.

January 2006 lay statements from the veteran's sons, a former 
Judge of Probate, family friends, and business associates 
generally state that the veteran was an honest person.

During the February 2006 RO hearing, the veteran again 
reported his stressors for PTSD and his current symptoms.

A May 2006 private medical record from S.L., PMH-NP, CNS 
states that she was the veteran's oldest child and was a 
Psychiatric Mental Health Nurse Practitioner, with a 
specialty in PTSD.  She stated that she was aware of the 
diagnostic aspect of the veteran's suffering.  She also 
stated that she had authored a booklet to educate on PTSD and 
the recovery from it, of which over 300,000 were in print 
nationally.  She provided Axis I diagnoses of PTSD, bipolar 
affective disorder type I, alcohol abuse (remission) and 
nicotine addiction.  She further stated that while the 
veteran had symptoms of bipolar affective disorder, type I, 
he certainly displayed more prominently the symptoms of PTSD.  
She stated that traumatic memories haunted him and had 
greatly harmed his quality of life.  Further, she stated that 
it was indeed challenging at times to separate "which came 
first" with the diagnoses.  She stated that with the 
veteran, his history of presenting symptoms were clear as 
were his years of service, and his recall of traumatic events 
had remained consistent.

On September 2006 VA examination, the examiner noted that he 
had reviewed the veteran's claims file.  The examiner noted 
that an FOA PTSD scale was conducted and in administering the 
FOA, it became clear to the examiner that the veteran did not 
have a clear and objective stressor or stressors which might 
be the basis of a diagnosis of PTSD.  About the only 
stressful event that the veteran could identify was a 
coronary event, which he stated occurred many years ago.  In 
addition, the veteran did identify an autopsy involving a 
Lieutenant in service; however, it was difficult for the 
examiner to envision exactly why the autopsy would be 
stressful since the veteran was by occupation a trained 
embalmer.  On the other hand, the examiner stated that 
another stressful event that was not mentioned by the veteran 
was the suicide of the veteran's younger brother while the 
veteran was talking to him on the telephone.  Therefore, the 
examiner noted that none of the major criteria for PTSD were 
met.  After mental status examination, there was no Axis I 
diagnosis.  The Axis II diagnosis was personality disorder, 
not otherwise specified with significant features of passive 
aggressiveness, dependency and paranoia.  The examiner 
further stated that the veteran did not have PTSD, but had a 
serious personality disorder, which was expressed in such a 
way as to confuse many health care providers.

During the July 2007 Board hearing, the veteran and his 
representative argued that the September 2006 VA examiner did 
not take into account the veteran's young age of 19 or 20 
years old when he participated in the autopsy during service 
and that he was a novice at performing autopsies at that 
time.

The Board notes that the medical evidence of record contains 
conflicting evidence on the question of whether the veteran 
actually meets the diagnostic criteria for PTSD, consistent 
with the first criterion for a grant of service connection 
for PTSD.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board notes, initially, the medical records reflecting 
assessments of rule out PTSD, possible PTSD, or questionable 
PTSD, are not considered actual diagnoses of PTSD, and thus, 
are  not considered probative evidence to support a finding 
that the diagnostic criteria for  PTSD are met.

The Board acknowledges that the January 1994 VA medical 
record, May 2004 and November 2004 VA treatment records, 
February 2005 VA treatment record, October 2005 VA treatment 
record and May 2006 private medical record from S.L., PMH-NP 
all indicate that the veteran has a diagnosis of PTSD.  
However, such diagnoses are of limited probative value.  In 
this regard, the January 1994 and February 2005 VA medical 
records simply show a diagnosis of PTSD without relating the 
diagnosis to a specified stressor.  Further, the May 2004 and 
November 2004 VA treatment records show a diagnosis of PTSD 
by history.  Hence, the diagnosis of PTSD was not rendered 
after conducting a mental status examination of the veteran 
and was merely based on the veteran's report.  Moreover, the 
October 2005 VA treatment record from R.R., Psy.D. does 
indicate that examiner conducted testing of the veteran.  
However, the examiner stated that the veteran's profile could 
be seen as consistent with PTSD.  The Board finds that the 
examiner's opinion is speculative as to whether the veteran 
has PTSD.  In addition, the examiner did not provide an 
actual psychiatric diagnosis, but merely provided various 
options for the diagnosis.

Regarding the May 2006 private medical record from S.L., PMH-
NP, although the author of the May 2006 medical record states 
that she specializes in PTSD, the Board notes that the 
diagnosis of PTSD is not based on the examination of the 
veteran but rather on personal observation.  In addition, 
although S.L. stated that the veteran's PTSD was related to 
traumatic memories, she did not identify any specific 
stressors upon which the veteran's PTSD was related.

Hence, as the medical records that reflect diagnoses of PTSD 
were not based on review of the entire claims file, not based 
on mental status examination, were speculative, or did not 
link PTSD to a particular stressor, the Board finds that this 
medical evidence is not probative evidence on the question of 
whether actually meets the diagnostic criteria for PTSD.  

By contrast, the Board finds probative the opinion by the 
December 2005 panel of two VA examiners, which concluded that 
the veteran did not meet the criteria for PTSD.  The Board 
notes that the VA examiners rendered this opinion after 
conducting a mental status examination and noted review of 
the veteran's entire claims file.  Likewise, the September 
2006 VA examiner also opined that the veteran did not meet 
the criteria for a diagnosis of PTSD because the veteran did 
not meet the major criteria for PTSD, which included the 
veteran not having a clear and objective stressor to provide 
the basis of a diagnosis of PTSD.  The September 2006 VA 
examiner's opinion was also based on mental status 
examination of the veteran, which also included psychological  
testing to determine whether the veteran met the criteria for 
PTSD.  The Board also notes that the September 2006 VA 
examiner's opinion was rendered after review of the veteran's 
claims file, which also included review of the May 2006 
private medical record from S.L., PMH-NP.

Thus, the Board finds that the most probative medical 
evidence to address whether the veteran, in fact, meets the 
diagnostic criteria for PTSD according to the DSM-IV-
opinions obtained for the express purpose of resolving this 
question-weighs against the claim.  Further, as the 
preponderance of the competent evidence establishes that the 
first criterion for service connection for PTSD?a medical 
diagnosis of the condition?has not been met, service 
connection for PTSD cannot be established, and the Board need 
not address the remaining criteria for service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).

In addition to the medical evidence, the Board has considered 
the veteran's assertions, to include those advanced during 
the RO and Board hearing-during the latter of which the 
veteran argued that the September 2006 VA examiner did not 
account for his young age and experience during the time he 
performed the autopsy in service-as well as in written 
statements submitted by him and his representative.  While 
the Board does not doubt the sincerity of the veteran's 
belief that he has PTSD as a result of in-service stressful 
experience, this claim turns on questions as to the 
sufficiency of the veteran's in-service stressor, and whether 
his symptoms meet the diagnostic criteria for PTSD in 
accordance with the DSM-IV-both of which are matters within 
the province of trained medical professionals.   As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  As 
such, the veteran's (and any other lay) assertions in this 
regard have no probative value. 

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

To the limited extent that new and material evidence to 
reopen a claim for service connection for PTSD has been 
received, the appeal is granted.

Service connection for PTSD is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


